Citation Nr: 1637093	
Decision Date: 09/22/16    Archive Date: 09/30/16

DOCKET NO.  08-10 749	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, Massachusetts


THE ISSUES

1. Entitlement to service connection for acquired psychosis.  

2. Whether new and material evidence has been presented to reopen a claim of entitlement to service connection for bilateral hearing loss.

3. Entitlement to service connection for bilateral hearing loss.

4. Entitlement to an initial compensable rating prior to June 25, 2012 for scar residuals of lipoma.

5. Entitlement to a rating in excess of 10 percent as of June 25, 2012 for scar residuals of lipoma. 

6. Entitlement to an initial compensable rating as of December 8, 2005 for right hand residuals, fracture of 5th finger.



REPRESENTATION

Appellant represented by:	Michael Kelley, Attorney


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. Lamb, Associate Counsel


INTRODUCTION

The Veteran served on active duty from February 1990 to October 1990.  

This matter is before the Board of Veterans' Appeals (Board) on appeal from February 2008 and July 2012 rating decisions of the Boston, Massachusetts, Department of Veterans Affairs (VA) Regional Office (RO).  

The issue of bilateral hearing loss is addressed in the REMAND portion of the decision below and is REMANDED to the AOJ.


FINDINGS OF FACT

1. A November 2013 rating decision granted service connection for PTSD.

2. The claim for service connection for hearing loss was denied in an unappealed February 2008 RO rating decision and that decision is final.

3. Evidence submitted since the February 2008 rating decision includes information that was not previously considered by the VA and that establishes a fact necessary to substantiate the claim for service connection for bilateral hearing loss, and therefore creates a reasonable possibility of substantiating the claim.

4. The postoperative scar of the upper back is painful and stable; the scar does not cause additional functional impairment of the affected area.

5. The Veteran's right fifth finger disability has been manifested by complaints of pain and limitation of motion; the limitation of finger function is not equivalent to amputation.


CONCLUSIONS OF LAW

1. Absent any case or controversy for Board consideration, the criteria for dismissal of the appeal concerning the issue of entitlement for service connection for acquired psychosis are met.  38 U.S.C.A. § 7105 (d)(5) (West 2014).

2. The February 2008 rating decision that denied entitlement to service connection for bilateral hearing loss is final.  38 U.S.C.A § 7105(c) (West 2014); 38 C.F.R §§ 20.302(a), 20.1103 (2015).

3. New and material evidence has been received since the February 2008 rating decision and the requirements to reopen the claim of entitlement to service connection for bilateral hearing loss have been met.  38 U.S.C.A §§ 5108 (West 2014); 38 C.F.R § 3.156 (2015).

4. The criteria for an initial compensable rating prior to June 25, 2012 for scar residuals of lipoma are not met.  38 U.S.C.A. §§ 1155, 5107(b) (West 2014); 38 C.F.R. §§ 3.159, 3.321, 4.1, 4.3, 4.7, 4.10, 4.40, 4.118, Diagnostic Codes 7800-7805 (2015).

5. The criteria for rating in excess of 10 percent as of June 25, 2012 for scar residuals of lipoma are not met.  38 U.S.C.A. §§ 1155, 5107(b) (West 2014); 38 C.F.R. §§ 3.159, 3.321, 4.1, 4.3, 4.7, 4.10, 4.40, 4.118, Diagnostic Codes 7800-7805 (2015).

6. The criteria for an initial compensable disability rating for a right fifth finger disability have not been met.  38 U.S.C.A. §§ 1155, 5107(b) (West 2014); 38 C.F.R. §§ 3.159, 3.321, 4.1, 4.3, 4.7, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes (DCs) 5227, 5230 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duty to Notify and Assist

Upon receipt of a substantially complete application, VA must notify the claimant and any representative of any information, medical evidence, or lay evidence not previously provided to VA that is necessary to substantiate the claim.  The notice must: (1) inform the claimant about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; and (3) inform the claimant about the information and evidence the claimant is expected to provide.  38 U.S.C.A. §§ 5103, 5103A, 5107 (West 2014); 38 C.F.R. § 3.159 (2015); Pelegrini v. Principi, 18 Vet. App. 112 (2004). 

The Board notes that the Veteran was collectively provided 38 U.S.C.A. § 5103(a)-compliant notices in April 2007 and January 2011 correspondences.  In addition, the appeals of the rating decisions are downstream issues and additional notice is not required.  38 C.F.R. § 3.159(b)(3) (2015); Hartman v. Nicholson, 483 F.3d. 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  Thus, VA has satisfied the duty to notify the Veteran and had satisfied that duty prior to the last readjudication in the June 2012 statement of the case (bilateral hearing loss), July 2012 supplemental statement of the case (right hand residuals), and July 2013 statement of the case (scar residuals). 

The Board also finds that the duty to assist requirements have been fulfilled.  All relevant, identified, and available evidence has been obtained.  The Veteran has not referred to any additional, unobtained, relevant, or other available evidence.  With regard to the Veteran's claims for increased ratings, VA afforded the Veteran VA examinations that occurred in May 2007, December 2007 and June 2012, which included the appropriate findings to allow for a fair adjudication of the appeal, and thus those examinations are adequate.  Consequently, the Board finds that the VA has satisfied the duty to assist provisions of law with regard to the claims for increased ratings.  No further notice or assistance to the Veteran is required to fulfill VA's duty to assist him in development.  Smith v. Gober, 14 Vet. App. 227 (2000); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Dismissal

By way of history, the Veteran was denied service connection for posttraumatic stress disorder (PTSD) in a December 2010 rating decision.  In a December 2010 Notice of Disagreement, the Veteran's representative appealed the denial of service connection for PTSD.  The Board notes that the United States Court of Appeals for Veterans Claims has held that a claimant cannot be held to a hypothesized diagnosis-one he or she is incompetent to render-when determining what his or her actual claim may be.  Clemons v. Shinseki, 23 Vet. App. 1 (2009).  Said another way, Clemons stands for the proposition that a claim for service connection cannot be denied simply because a lay claimant is mistaken in his diagnosis but evidence exists of alternative conditions that fall within the scope of the claim.  Accordingly, in a May 2011 rating decision, the RO addressed the issue of service connection for psychosis under 38 U.S.C.A. § 1702 as an alternative benefit related to the Veteran's service connection claim for PTSD.  38 U.S.C.A. § 1702 governs eligibility for hospital and medical treatment where active psychosis develops within two years after discharge or release from active duty.  The May 2011 rating decision denied service connection for psychosis.  The Veteran filed another Notice of Disagreement in August 2011.

During the course of the appeal, a November 2013 rating decision granted service connection for PTSD and assigned a 70 percent disability rating.  This decision was based, in part, on an August 2013 VA examination that diagnosed the Veteran with PTSD and provided a positive nexus opinion linking the Veteran's PTSD to service.  Moreover, during a May 2016 video-conference hearing the Veteran's representative stated that the VA recognized the Veteran's medical disorder as it had granted service connection for PTSD.  Lastly, the Veteran has never alleged the existence of a psychosis.  Thus, it appears that the benefit sought on appeal has been granted as the Veteran has not claimed a psychosis and is now eligible for treatment benefits.  

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105 (West 2014).  In light of the Veteran's full grant of benefits, there remains no allegation of error of fact or law for appellate consideration.  Accordingly, the Board does not have jurisdiction to review this claim and it must, therefore, be dismissed.  38 U.S.C.A. § 7105(d)(5). Therefore, the appeal regarding the issue of entitlement to service connection for acquired psychosis is dismissed.

New and Material Evidence

The Veteran's bilateral hearing loss was originally denied service connection in a February 2008 rating decision.  The bilateral hearing loss was denied based on a lack of evidence demonstrating a current hearing loss disability.  The Veteran was notified of the denial in February 2008 and did not perfect an appeal or submit new and material evidence within one year.  Therefore, the February 2008 decision is final as to the evidence then of record, and is not subject to review on the same factual basis.  38 U.S.C.A § 7105(b)(2)(c) (West 2014); 38 C.F.R §§ 3.104, 20.302(a), 20.1103 (2015).  

The Veteran submitted a request to reopen the previously denied claim for service connection for bilateral hearing loss in December 2010.  VA may reopen and review a claim that has been previously denied if new and material evidence is submitted by or on behalf of an appellant.  38 U.S.C.A § 5108 (West 2014); 38 C.F.R § 3.156(a) (2015); Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).  New evidence is evidence not previously submitted to agency decision makers.  Material evidence is evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R § 3.156(a) (2015). 

The Board must consider the question of whether new and material evidence has been received because it goes to the Board's jurisdiction to reach the underlying claim and adjudicate the claim de novo.  Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001); Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996).  If the Board finds that no new and material evidence has been offered, that is where the analysis must end.  Butler v. Brown, 9 Vet. App. 167 (1996).

The threshold for determining whether new and material evidence raises a reasonable possibility of substantiating a claim is low.  Shade v. Shinseki, 24 Vet. App. 110 (2010).  Moreover, in determining whether that low threshold is met, consideration need not be limited to consideration of whether the newly submitted evidence relates specifically to the reason why the claim was last denied, but instead should ask whether the evidence could reasonably substantiate the claim were the claim to be reopened, either by triggering VA's duty to assist or through consideration of an alternative theory of entitlement.  

The evidence of record at the time of the February 2008 rating decision included: audiometric examinations contained in the Veteran's service treatment records (STRs) including examinations conducted in April 1989, February 1990, October 1990 and October 1992.  In addition, the evidence of record included a January 2008 VA examination.  The Board notes that the VA examination did not find a history of tinnitus.

Evidence added to the claims file since the February 2008 rating decision includes VA medical records noting a medical history for tinnitus, and testimony given during a March 2016 Board video-conference hearing.  During the hearing the Veteran testified that he was exposed to naval aircraft engine noise while in service and that he did not notice any hearing issues until after service.  The Veteran stated that hearing protection was available, but that he did not really wear them as they were not told to do so.  Lastly, the Veteran stated that his left ear hums and that his hearing loss had worsened since the January 2008 VA examination.

Here, the Board finds that VA medical records noting a recent history of an auditory disability, namely tinnitus, coupled with the Veteran's statements as to humming in his left ear and that his hearing loss had worsened since the January 2008 VA examination constitutes new and material evidence under the definition set forth in 38 C.F.R. § 3.156(a).  See Voracek v. Nicholson, 421 F.3d 1299, 1305 (Fed.Cir.2005) (concluding that the terms "new" and "material" have the same meaning throughout the entire section).  Given that this evidence addresses a fact necessary to substantiate the appellant's claim of entitlement to service connection for bilateral hearing loss, the Board finds that the low threshold for reopening the claim has been met.  Shade v. Shinseki, 24 Vet. App. 110 (2010).  Therefore the claim of entitlement to service connection for bilateral hearing loss is reopened.  

Increased Rating Claims

Disability ratings are determined by the application of a schedule of ratings which is based on average impairment of earning capacity.  Generally, the degrees of disability specified are considered adequate to compensate for considerable loss of working time from exacerbations or illnesses proportionate to the severity of the several grades of disability.  38 C.F.R. § 4.1 (2015).  Separate diagnostic codes identify the various disabilities.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. Part 4 (2015).

In determining the severity of a disability, the Board is required to consider the potential application of various other provisions of the regulations governing VA benefits, whether or not they were raised by the Veteran, and the entire history of the Veteran's disability.  38 C.F.R. §§ 4.1, 4.2 (2015); Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

Where there is a question as to which of two ratings shall be applied, the higher rating will be assigned if the disability more closely approximates the criteria required for that particular rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2015).  When a reasonable doubt arises regarding the degree of disability, that reasonable doubt will be resolved in favor of the Veteran.  38 C.F.R. § 4.3 (2015).

The regulations preclude the assignment of separate ratings for the same manifestations under different diagnoses.  The critical element is that none of the symptomatology for any of the conditions is duplicative of or overlapping with symptomatology of the other conditions.  38 C.F.R. § 4.14 (2015); Esteban v. Brown, 6 Vet. App. 259 (1995).

In cases where the Veteran's claim arises from a disagreement with the assignment of an initial rating following the grant of service connection, the Board shall consider the entire period of claim to see if the evidence warrants the assignment of different ratings for different periods of time during the pendency of the claim.  Fenderson v. West, 12 Vet. App. 119 (1999).

Scar Residual of Lipoma

The Veteran's scar is rated non-compensable under Diagnostic Code (DC) 7805, prior to June 25, 2012, and 10 percent disabling thereafter, under DC 7804.  38 C.F.R. § 4.118 (2015).

The rating criteria for evaluating scars are set forth at 38 C.F.R. § 4.118, DCs 7800-7805.  Diagnostic Code 7805 provides that scars (including linear scars) not otherwise rated under DCs 7800-7804 are to be rated based on any disabling effects not provided for by those codes.  In addition, the effects of scars otherwise rated under DCs 7800-7804 are to be considered.  38 C.F.R. § 4.118, DC 7805 (2015).

Under DC 7804, one or two scars that are unstable or painful warrants a 10 percent rating, three or four scars that are unstable or painful warrants a 20 percent rating, and five or more scars that are unstable or painful warrants a 30 percent rating. 38 C.F.R. § 4.118, DC 7804 (2015). 

An unstable scar is one where, for any reason, there is frequent loss of covering of skin over the scar. 38 C.F.R. § 4.118, Note (1) (2015).  If one or more scars are both unstable and painful, an additional 10 percent is added to the rating that is based on the total number of unstable or painful scars.  38 C.F.R. § 4.118, DC 7800, Note (2) (2015).  

Initially, the Board notes that a February 2008 rating decision granted service-connection for residuals of lipoma of the left upper back including numbness of the back and left upper and lower extremities; and assigned a non-compensable initial rating under DC 7805, effective December 9, 2005.  The Veteran submitted a Notice of Disagreement to the February 2008 rating decision in an April 2008 VA Form 9 in which the Veteran wrote that his "back is numb all the time and I disagree with the doctor's assessment of my condition.  The numbness is in your own records and I don't understand why it was not brought up at the [doctor's] appointment."  A written communication from a claimant or his or her representative expressing dissatisfaction or disagreement with an adjudicative determination and a desire to contest the result will constitute a NOD.  Special wording is not required, although it must be made in terms which can reasonably be construed as a disagreement with that determination and a desire for appellate review.  38 U.S.C.A. § 7105(b)(2) (West 2014); 38 C.F.R. § 20.201 (2015).  The RO, in a July 2012 Statement of the Case, acknowledged the April 2008 Notice of Disagreement.  Additionally, in a July 2012 rating decision, the RO granted a 10 percent disability rating effective June 25, 2012.  Thereafter, the Veteran filed his substantive appeal in September 2012.  

Accordingly, there are two periods on appeal; the initial noncompensable rating period prior to June 25, 2012, and a 10 percent rating period as of June 25, 2012.  The Board will first address the initial noncompensable rating prior to June 25, 2012.  

 During a December 2007 VA examination, the examiner measured the Veteran's scar at 3 x 1/100 inches in length and width.  The examiner noted that the Veteran's scar was nontender and was not attached to the underlying tissues.  The examiner also noted that there was no local abnormality of the scar and it was completely healed.  Lastly, the Veteran did not report any complaints referable to his scar.  

The Board notes that there is no other pertinent evidence of record concerning the manifestation of the Veteran's residual scar during this period on appeal.  Thus, at no time during this period on appeal had the Veteran's service-connected condition been manifested by an unstable or painful scar, or encompassed an area of 144 square inches or greater.  The only symptom the Veteran attributed to his condition during this period on appeal was numbness.  Moreover, during the December 2007 VA examination, the Veteran did not report any complaints attributable to his scar; thus, the Board finds no evidence of functional loss attributable to his disability.  Accordingly, based upon the evidence of record the Board finds that the Veteran's scar residual was not manifested by any symptoms subject to a compensable rating pursuant to the rating criteria under 38 C.F.R. § 4.118.  Thus, an initial compensable rating prior to June 25, 2012 is not warranted.  

The Board will now address the period on appeal as of June 25, 2012. 

During a June 25, 2012 VA examination, the examiner measured the scar length and width at 7.5 x 1.5 cm.  In addition, the examiner noted that the scar was tender to palpation, but otherwise found that the scar was asymptomatic.  During the examination the Veteran reported that the scar was painful.  The examiner found that the scar did not result in limitation of function and no functional impact affecting the Veteran's ability to work was noted.

In March 2016, the Veteran testified during a Board video-conference hearing that his scar is about a tennis ball size and that that area of his back sometimes goes numb and gets painful.  The pain was described as sharp.  

Based on the evidence of record, the Board finds that a rating in excess of 10 percent as of June 25, 2012 is not warranted.  In this regard, the Board finds that there is no medical or lay evidence of record that the Veteran has more than three painful scars related to his lipoma removal surgery.  Therefore, a rating in excess of 10 percent is not warranted for a single painful residual scar.  38 C.F.R. § 4.118, DC 7804 (2015).

The Board has also considered whether a higher rating would be warranted for the Veteran's painful residual scar under other diagnostic codes during the entire period on appeal.  38 C.F.R. § 4.118, DCs 7800 through 7802, provide other rating criteria relating to scars.  The Board finds that DCs 7800 (disfigurement of the head, face, or neck), 7801 (scars other than head, face, or neck, that are deep and nonlinear), and 7802 (superficial scars other than head, face, or neck, that do not cause limited motion, and that cover an area of 144 square inches or greater), are not applicable in this instance, as the medical evidence does not show that the Veteran has any of those conditions.  Therefore, the Board finds that a rating under another diagnostic code would not be appropriate in the current case on appeal.

Right Hand Residuals

The Veteran asserts that his service-connected right fifth finger disability is more severe that his non-compensable rating.  Specifically, in a March 2008 NOD, the Veteran asserted that the pain and discomfort he experienced using his right hand was consistent with a 10 percent evaluation.  As explained below, the Board disagrees.

The RO assigned a non-compensable rating for his right fifth finger disability under DC 5230.  Under DC 5230, a noncompensable rating is warranted for any limitation of motion of the fifth finger.  38 C.F.R. § 4.71a, DC 5230 (2015).

During a May 29, 2007 VA examination, the examiner noted and old deformity of the neck of the fifth metacarpal consistent with an old fracture that occurred during service.  The examiner further noted that the condition was progressively worse since onset and that the Veteran was prescribed medication to treat the pain associated with his right hand disability.  

A June 2012 VA examiner diagnosed the Veteran with residuals of right fifth metacarpal fracture.  The examiner noted limitation of motion involving the little finger due to painful motion.  Painful motion was noted at a gap of less than one inch.  Regarding functional loss or functional impairment, the examiner found less movement than normal and pain on movement for the right little finger.  The examiner did not find weakened movement, excess fatigability, incoordination, swelling, deformity, atrophy of disuse or ankylosis.  No gap between the thumb pad and the fingers were noted.  In addition, no additional limitation of motion for any fingers was noted post-testing.  The examiner found functional loss or functional impairment of less movement than normal for the right little finger due to pain on movement.  In addition, tenderness or pain to palpation for the joint or soft tissue of the right hand was noted.  Lastly, the examiner noted that the Veteran's right hand disability affected his ability to work due to medial right hand pain.  

In regard to rating ring or little finger disabilities, pursuant to DC 5230 any limitation of motion is noncompensable.  The Board has also considered whether a higher rating would be warranted for the Veteran's finger disability under other diagnostic codes pertaining to limitation of motion of individual digits, including DC 5228 (limitation of motion of the thumb) and 5229 (limitation of motion of the index or long finger).  However, the medical evidence does not show that the Veteran has any of those conditions.  In addition, there has been no evidence of any ankylosis involving the right ring finger.  Nevertheless, ankylosis of the ring finger alone warrants a noncompensable rating under DC 5227.  38 C.F.R. § 4.71a, DC 5227 (2015).  Also, there has been no amputation of a finger.

Furthermore, the Board has also considered the provisions of 38 C.F.R. § 4.40, 4.45, 4.59, and the holdings in DeLuca.  When evaluating joint disabilities rated on the basis of limitation of motion, VA must consider granting a higher rating in cases in which functional loss due to pain, weakness, excess fatigability, or incoordination is demonstrated, and those factors are not contemplated in the relevant rating criteria.  See 38 C.F.R. §§ 4.40, 4.45, 4.59 (2015); DeLuca v. Brown, 8 Vet. App. 202 (1995).  The Court clarified that although pain may be a cause or manifestation of functional loss, limitation of motion due to pain is not necessarily rated at the same level as functional loss where motion is impeded.  See Mitchell v. Shinseki, 25 Vet. App. 32 (2011).

In light of the above, the Board finds that an increased evaluation for the Veteran's service-connected residuals of a fracture of the right little finger is not warranted on the basis of functional loss due to pain or weakness in this case, as the Veteran's symptoms are supported by pathology consistent with the assigned noncompensable disability rating, and no higher.  In this regard, the Board observes that the Veteran has complained of pain in his right hand with increased use.  However, the effect of the pain in the Veteran's right hand is contemplated in the currently assigned noncompensable disability evaluation pursuant to DC 5230.  The objective medical evidence has not established weakened movement, excess fatigability, or incoordination to the degree that would warrant an increased evaluation.  Therefore, the Board concludes that a compensable disability evaluation for the Veteran's service-connected residuals of a fracture of the right little finger is not warranted.

In sum, the symptoms of the Veteran's service-connected status post fracture of the right ring finger most closely approximate the criteria for a noncompensable rating under the applicable rating criteria.  Hence, a higher initial rating is not warranted at any time since the effective date of service connection and the appeal is denied.  38 U.S.C.A. §§ 1155, 5107(b) (West 2014); 38 C.F.R. §§ 4.7, 4.71a, DCs 5220-5230 (2015).
Extraschedular Consideration

The question of an extra-schedular rating is a component of a claim for an increased rating.  See Bagwell v. Brown, 9 Vet. App. 337, 339 (1996).  Although the Board may not assign an extra-schedular rating in the first instance, it must specifically adjudicate whether to refer a case for extra-schedular evaluation when the issue either is raised by the claimant or reasonably raised by the evidence of record.  Barringer v. Peake, 22 Vet. App. 242 (2008).

The Court has clarified the analytical steps necessary to determine whether referral for extra-schedular consideration is warranted.  See Thun v. Peake, 22 Vet. App. 111 (2008), aff'd sub. nom. Thun v. Shinseki, 573 F.3d 1366 (Fed Cir. 2009).  First, there must be a determination of whether the evidence presents such an exceptional disability picture that the available schedular evaluation for that service-connected disability is inadequate.  Second, if the schedular evaluation does not contemplate the Veteran's level of disability and symptomatology and is found inadequate, there must be a determination of whether the Veteran's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate a Veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the Veteran's disability picture requires the assignment of an extra-schedular rating under 38 C.F.R. § 3.321(b)(1).

The Board finds that referral for extraschedular consideration is not warranted.  The evidence of record shows that, throughout the period on appeal, the Veteran's service-connected scar residual and right hand residual disabilities were adequately contemplated by the regular schedule rating criteria.  The primary symptoms of the Veteran's service-connected scar residuals are pain and numbness.  The Veteran's scar residuals disability is currently rated pursuant to 38 C.F.R. § 4.118, DC 7804, based on one painful scar.  The primary symptoms of the Veteran's right hand residuals are less movement than normal and pain on movement.  The Veteran's right hand residuals is currently rated pursuant to 38 C.F.R. § 4.71a, DC 5230, based on limitation of motion.  Therefore, the Board finds that the rating criteria adequately describe the severity and symptomatology of the Veteran's disorders.  

Consequently, the Board finds that referral for extraschedular consideration is not required.  The schedular rating criteria also provide for higher ratings for more severe symptomatology, which, as described above, are not shown.  Therefore, there is no need to consider the downstream consideration of whether there is marked interference with the Veteran's employment or frequent hospitalizations.  38 C.F.R. § 3.321(b)(1) (2015); Bagwell v. Brown, 9 Vet. App. 337 (1996); Floyd v. Brown, 9 Vet. App. 88 (1996); Shipwash v. Brown, 8 Vet. App. 218 (1995).  

According to Rice v. Shinseki, 22 Vet. App. 447 (2009), a Veteran's claim for a higher rating may require a determination as to whether he is entitled to a total disability rating based on individual unemployability (TDIU).  The Board notes that a February 2014 rating decision granted entitlement to individual unemployability. Thus, the issue of entitlement to a TDIU is not before the Board.


ORDER

The appeal as to the issue of entitlement to service connection for acquired psychosis is dismissed.

New and material evidence having been received; the claim of entitlement to service connection for bilateral hearing loss is reopened.

Entitlement to an initial compensable rating prior to June 25, 2012 for scar residuals of lipoma is denied.

Entitlement to a rating in excess of 10 percent as of June 25, 2012 for scar residuals of lipoma is denied. 

Entitlement to an initial compensable rating as of December 8, 2005 for right hand residuals, fracture of 5th finger, is denied.


REMAND

The Board finds that a remand is necessary in order to afford the Veteran a VA examination.  Barr v. Nicholson, 21 Vet. App. 303 (2007).  

Since the Veteran's last VA examination in January 2008, VA medical records note a medical history of tinnitus.  During a March 2016 Board video-conference hearing, the Veteran testified as to service related acoustic trauma including exposure to naval aircraft engine noise.  The Veteran stated that hearing protection was available, but that he did not really wear them as he was not told to do so.  In addition, the Veteran testified that he did not notice any hearing issues until after service.   The Veteran also testified that he has humming in his left ear.  Lastly, the Veteran stated that his hearing had worsened since his last VA examination.

Specific to claims for service connection, impaired hearing is considered a disability for VA purposes when the auditory threshold in any of the frequencies of 500, 1,000, 2,000, 3,000, or 4,000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of these frequencies are 26 or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385 (2015).  The Board notes that the absence of in-service evidence of hearing loss is not fatal to a claim for service connection.  Ledford v. Derwinski, 3 Vet. App. 87 (1992).  Competent evidence of a current hearing loss disability meeting the requirements of 38 C.F.R. § 3.385, and a medically sound basis for attributing such disability to service, may serve as a basis for a grant of service connection for hearing loss.  Hensley v. Brown, 5 Vet. App. 155 (1993).

VA's duty to assist a claimant includes providing a medical examination or obtaining a medical opinion when an examination or opinion is necessary to make a decision on the claim.  38 U.S.C. § 5103A(d)(1) (West 2014); 38 C.F.R. § 3.159(c)(4) (2015).  

Accordingly, the Board finds that the Veteran should be scheduled for a VA examination to determine the nature and etiology of any hearing loss disorder.  38 U.S.C.A. § 5103A(d) (West 2014); 38 C.F.R. § 3.159(c)(4) (2015); McLendon v. Nicholson, 20 Vet. App. 79 (2006).

Accordingly, the case is REMANDED for the following actions:


1. With any necessary identification of sources by the Veteran, request all VA treatment records not already associated with the file from the Veteran's VA treatment facilities, and all private treatment records from the Veteran not already associated with the file.

2. Schedule the Veteran for a VA audiological examination by an examiner with appropriate expertise to determine the nature and etiology of any hearing loss and/or tinnitus.  With respect to any hearing loss or tinnitus identified, the examiner should provide an opinion as to whether it is at least as likely as not that the hearing loss or tinnitus is etiologically related to service.  The complete rationale for any opinion offered must be provided.  

3. Then, readjudicate the claims remaining on appeal.  If any decision remains adverse to the Veteran, issue a statement of the case and allow the appropriate time for response.  Then return the case to the Board



The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).





______________________________________________
Thomas H. O'Shay
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


